Citation Nr: 0008653	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-43 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2. Entitlement to an increased (compensable) evaluation for a 
scar on the left side
of the veteran's chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from several decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
Service connection for a scar of the left posterolateral 
chest wall was established by rating decision dated March 
1998.  A noncompensable evaluation was assigned.  Entitlement 
to service connection for a left shoulder disorder was denied 
by hearing officer decision dated July 1999.


FINDINGS OF FACT

1. There is no competent medical evidence linking the 
veteran's left shoulder 
disorder to his period of active service or any incident 
thereof.

2. The veteran's scar of the left side of the scar is 
objectively symptomatic.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for a left shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2. The schedular criteria for a 10 percent rating for the 
veteran's scar of the left 
side of the chest have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including § 4.118, Diagnostic Code 7804.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At his personal hearing before the undersigned in November 
1999, and at a personal hearing held with the RO in March 
1999, the veteran testified to his belief that his left 
shoulder weakness was related to his surgical scar.  Further, 
he testified that his surgical scar was painful and tender 
and that it was sensitive to both heat and cold. 

I. Service Connection

One issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records reveal no complaints, 
treatment or diagnosis of a left shoulder injury while in 
service.  Similarly, hospitalization reports from August 1958 
through January 1959 show the veteran's ongoing treatment for 
pulmonary tuberculosis, but do not mention any left shoulder 
problems.  The veteran claims, again, that he has had 
weakness in his shoulder since surgery done in service to 
remove part of his lung.  However, neither the service 
medical records dealing with the surgery nor the post service 
follow up hospitalization reports document any such left 
shoulder problems.  

The Board also considered VA outpatient medical records dated 
from March to September 1996.  These records are devoid of 
left shoulder complaints, however, in September 1996 the 
veteran reported chest numbness radiating to his left arm and 
jaw.  In September 1998, an EMG of the upper extremity showed 
evidence of cervical chronic motor radiculopathy, but did not 
relate any upper extremity radiculopathy to the scar or scar 
area. 

In June 1997, at a VA examination, the veteran was diagnosed 
with numbness and tingling over the surgical scar at the left 
chest and restriction of range of motion of the left 
shoulder.  In September 1997, a VA examiner specifically 
stated that there might be some numbness in the area of the 
surgical scar but that numbness did not relate at all to the 
somewhat decreased range in motion in the left shoulder.  The 
veteran was diagnosed with a surgical scar of the left 
posterolateral chest wall, essentially nonsymptomatic except 
for mild decreased sensation in the area of the scar with no 
affect on the shoulder motion.  

Therefore, the Board notes that while the veteran's left 
shoulder problems have been noted, along with the presence of 
his surgical scar, there is no medical evidence linking said 
left shoulder disability with the surgical scar and, in fact, 
there is medical evidence that discounts any link.  The 
veteran himself has testified as to the link, but as a 
layperson he is unable to provide medical evidence in the 
matter.  Therefore, the claim must be denied as it is not 
well grounded.  See Espiritu, 2 Vet. App. 492.  

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

II. Increased Rating

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After noting that the 
claims file includes pertinent VA examinations and personal 
hearings, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  

Two VA examinations are pertinent to evaluation of the 
veteran's scar.  First, at a VA examination in June 1997, the 
veteran was diagnosed with numbness and tingling over the 
surgical scar at the left chest.  Then, at a VA examination 
in September 1997, an examiner found the veteran's scar to be 
well healed but that, objectively, there might be slight 
decreased sensation in the area of the surgical scar.

At the veteran' Board hearing in November 1999, he testified 
that the scar was tender and painful along the length with 
some dead areas around the outer part of the scar.  The scar 
was noted to be over twelve inches long and looked a bit 
jagged.  At his RO hearing in March 1999, the veteran 
testified that his scar was both heat and cold sensitive and 
that it was dead on both top and bottom of the scar.

The veteran's scar has been assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7805.  That code provides that scars be assigned rating based 
on the limitation of motion of the part affected.  As 
discussed in the service connection section above, there 
seems to be no medical reason to believe that the veteran's 
scar affects his left upper extremity.  Therefore, a 
compensable evaluation would not be warranted under this 
Diagnostic Code.

However, the Board has also considered the criteria under 
38 C.F.R. § 4.119, Diagnostic Code 7804.  That code provides 
that a 10 percent evaluation can be assigned for superficial 
scars that are painful and tender upon objective evaluation.  
The veteran's scar, although well healed, causes tingling on 
objective evaluation.  The veteran has testified that his 
scar is painful and tender.  It is the decision of the Board 
that the objective evidence shows the veteran's scar is 
productive of symptoms commiserate with the 10 percent 
evaluation under Diagnostic Code 7804 and the veteran's 
rating is thus increased.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

The veteran's claim of entitlement to service connection for 
a left shoulder disability is denied.

Entitlement to a 10 percent evaluation for the veteran's 
surgical scar on his left chest is allowed.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 7 -


- 5 -


